        Case 2:18-cr-00005-DLC Document 66 Filed 08/02/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                               CR 18–05–BU–DLC

                      Plaintiff,

        vs.                                                     ORDER

 ADAM WALTER CAMPBELL,

                      Defendant.


      Before the Court is Defendant Adam Walter Campbell’s Unopposed Motion

for Early Termination of Supervised Probation. (Doc. 65.) Campbell’s three-year

term of supervised release began on May 30, 2019. Consequently, Campbell has

satisfied both the statutory temporal threshold for early termination, pursuant to 18

U.S.C. § 3583(e)(1), and this Court’s policy that it will not grant early relief from

supervision before the two-thirds mark. Moreover, Campbell represents that the

government does not object to early termination.

      The problem with his motion is that Campbell provides absolutely no

argument or analysis of the factors the Court must consider before granting a

defendant’s request for early termination of supervision. 18 U.S.C. § 3583(e).

Without argument, the Court is left to speculate, for example, about whether early

termination will benefit Campbell or set him back as it relates to his employment
                                          1
        Case 2:18-cr-00005-DLC Document 66 Filed 08/02/21 Page 2 of 2




or other vocational training. See 28 U.S.C. § 3553(a)(2)(D). Such analysis need

not be exhaustive, but the Court cannot consider the relevant factors in a void.

      Accordingly, IT IS ORDERED that the motion (Doc. 65) is DENIED,

subject to renewal if Campbell provides the Court with some basis for considering

the factors required by statute.

      DATED this 2nd day of August, 2021.




                                          2
